                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


PROSPERITY BANK                                                CIVIL ACTION

VERSUS                                                         NO. 18-9106-WBV-MBN

TOM’S MARINE AND                                               SECTION: D (5)
SALVAGE, LLC, ET AL.

                                    ORDER AND REASONS

        Before the Court is an Ex Parte Motion for Sale of Seized Vessel, filed by

plaintiff, Prosperity Bank.1 The Motion is opposed,2 and Prosperity Bank has filed a

Reply.3 After careful consideration of the Motion, the parties’ memoranda and the

applicable law, the Motion is GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff, Prosperity Bank, is a financial institution that loaned money to

defendants, Tom’s Welding, Inc. and Tom’s Marine & Salvage, LLC. Prosperity Bank

alleges that on December 12, 2015, Tom’s Marine & Salvage, LLC and Tom’s Welding,

Inc. executed a Revolving Credit Promissory Note in the principal amount of

$2,000,000.00, payable to Prosperity Bank on or before December 1, 2016. 4 On

December 1, 2016, Tom’s Marine & Salvage, LLC and Tom’s Welding, Inc. executed

a Modification and Amendment to Revolving Credit Promissory Note, which had an




1 R. Doc. 43.
2 R. Doc. 50.
3 R. Doc. 52.
4 R. Doc. 43-1 at ¶ I(A); R. Doc. 1 at ¶ 6. See R. Doc. 1-2.
outstanding balance of $1,980,000.00, extending the maturity date to June 30, 2017.5

Tom’s Investments, LLC and Khai Duc Dihn are listed as the guarantors.6 Dihn also

signed as the member of Tom’s Marine & Salvage, LLC and the president of Tom’s

Welding, Inc. 7 On August 31, 2017, Tom’s Marine & Salvage, LLC and Tom’s

Welding, Inc. executed a second Modification and Amendment to Revolving Credit

Promissory Note, which had an outstanding balance of $1,980,000.00, extending the

maturity date to March 31, 2018.8 Tom’s Investments, LLC and Khai Duc Dinh are

again listed as the guarantors.9

        To secure the payment of all sums due under the Promissory Note, Tom’s

Welding, Inc. executed three preferred ship mortgages dated December 12, 2015,

which are secured by preferred mortgages on the vessels M/V MISS REBECCA, M/V

MISS PAULA, and M/V FREEMONT.10 Tom’s Marine & Salvage, LLC also executed

a preferred ship mortgage dated December 12, 2015, to secure the payment of all

sums due under the Promissory Note, which is secured by a preferred mortgage on

the vessel M/V MICHAEL T.11 To further secure the payment of the Promissory Note,

Tom’s Welding, Inc. and Tom’s Marine & Salvage, LLC executed a Security

Agreement, dated December 12, 2015, granting the holder of the Promissory Note a




5 R. Doc. 43-1 at ¶ I(B); R. Doc. 1 at ¶ 7; See R. Doc. 1-3.
6 R. Doc. 1-3 at p. 2.
7 Id.
8 R. Doc. 43-1 at ¶ I(C); R. Doc. 1 at ¶ 8; See R. Doc. 1-4.
9 R. Doc. 1-4 at p. 3.
10 R. Doc. 43-1 at ¶¶ I(D)–I(I); R. Doc. 1 at ¶¶ 9-14; See R. Docs. 1-5, 1-6 and 1-7.
11 R. Doc. 43-1 at ¶¶ I(J)-I(K); R. Doc. 1 at ¶¶ 15-16; See R. Doc. 1-8.
security interest in certain collateral described, including the vessels M/V MISS

REBECCA, M/V MISS PAULA, M/V FREEMONT and M/V MICHAEL T.12

        On October 2, 2018, Prosperity Bank filed a Complaint in this Court, seeking

to enforce its first preferred ship mortgages over the four vessels, as well as the arrest

of the vessels.13 Pursuant to this Court’s October 2, 2018 Order,14 the United States

Marshal for the Eastern District of Louisiana arrested the four vessels on November

5, 2018. 15     Upon motion by Prosperity Bank, the Court also appointed Allied

Shipyard, Inc. as substitute custodian of the four vessels.16 Prosperity Bank asserts

that Allied Shipyard, Inc. continues to accrue monthly custodial fees with a daily rate

of $25.00.17

        On May 6, 2019, Prosperity Bank filed its first Ex Parte Motion for

Interlocutory Sale of Seized Vessel, seeking an interlocutory sale of the four vessels

pursuant to Rule E(9) of the Supplemental Rules for Admiralty or Maritime Claims

of the Federal Rules of Civil Procedure. 18 Defendants opposed the Motion, 19 and

Prosperity Bank filed a Reply.20 Based on the Court’s discussion with counsel during

a July 30, 2019 status conference, however, the Court set an October 9, 2019 status




12 R. Doc. 43-1 at ¶ I(N); R. Doc. 1 at ¶ 19; See R. Doc. 1-9.
13 R. Doc. 1.
14 R. Doc. 6.
15 R. Docs. 14, 15, 16, 17.
16
   R. Docs. 3, 6.
17 R. Doc. 43-1 at p. 6; See R. Docs. 3, 6.
18
   R. Doc. 30.
19
   R. Doc. 32.
20
   R. Doc. 33.
conference and denied the Motion without prejudice to Prosperity Bank re-filing the

Motion after the conference.21

       Pursuant to the Court’s instruction, Prosperity Bank re-filed its Motion on

October 10, 2019, which is the matter currently before the Court.22 Prosperity Bank

asserts that the four vessels at issue were seized by the United States Marshal on

November 5, 2018, and that it provided notice of this lawsuit and the impending

vessel arrests to the vessel owners, Tom’s Marine & Salvage, LLC and Tom’s Welding,

Inc., and to the guarantors, Tom’s Investments, LLC and Khai Duc Dihn. Prosperity

Bank claims that the vessel owners and guarantors have filed an Answer to the

Complaint, but they have not made any indication that they intend to post security

for the release of the vessels or asserted any defenses to the claims asserted by

Prosperity Bank in its Complaint.23 Prosperity Bank asserts that under Rule E(9) of

the Supplemental Rules for Admiralty or Maritime Claims of the Federal Rules of

Civil Procedure, an interlocutory sale is permissible where any of the following

circumstances are met: (1) the arrested property is liable to deterioration, decay or

injury by being detained in custody pending the action; (2) the expense of keeping the

property is excessive or disproportionate; or (3) there is an unreasonable delay in

securing release of the property.24




21
   R. Doc. 41.
22 R. Doc. 43-1.
23 Id. at pp. 6-7.
24 Id. at p. 7 (quoting Fed. R. Civ. P. Supp. AMC Rule E(9); citing Merchants Nat’l Bank of Mobile v.

Dredge GENERAL G.L. GILLESPIE, 663 F.2d 1338, 1341 (5th Cir. 1981)).
       Prosperity Bank argues that the first and third circumstances warrant an

interlocutory sale in this case. Specifically, Prosperity Bank contends that the vessels

are subject to deterioration and decay because they are currently under seizure and

earning no revenue, they are not being actively maintained, they are not crewed, and

the continued arrest of the vessels exposes them to risks of loss or other hazards every

day.25 Prosperity Bank further asserts that there has been an unreasonable delay in

securing the release of the property, emphasizing that the vessels were seized over

11 months prior to the filing of the instant Motion.26 Prosperity Bank argues that

courts have held that a lapse of two months or more in securing the release of a vessel

after its arrest constitutes an unreasonable delay.27 Prosperity Bank points out that

courts have found a delay reasonable only when the delay was very brief and when

the shipowner demonstrated active efforts to secure the release of the vessel. 28

Prosperity Bank argues that there has been an unreasonable delay in this case

because the vessels have sat idle for 11 months without any attempt by their owners

to secure their release by posting security, accruing custodial costs of $25.00 per day



25 R. Doc. 43-1 at p. 8.
26 Id. The Court notes that as of the date of this Order, the vessels were seized over fourteen months
ago.
27 Id. (citing Neptune Orient Lines, Ltd. v. Halla Merchant Marine Co., Ltd., Civ. A. No. 97-3828, 1998

WL 128993, at *6 (E.D. La. Mar. 20, 1998) (finding a delay of three and a half months unreasonable);
Silver Star Enters., Inc. v. M/V Saramacca, 19 F.3d 1008, 1014 (5th Cir. 1994) (finding a delay of
seven months unreasonable); Merchants Nat’l Bank of Mobile, 663 F.2d at 1342 (finding a delay of
eight months unreasonable); Bollinger Quick Repair, LLC v. Le Pelican MV, Civ. A. No. 00-308, 2000
WL 798497, at *2 (E.D. La. June 20, 2000) (finding delay of four months unreasonable)).
28 R. Doc. 43-1 at pp. 8-9 (citing Action Marine, Inc. v. M/V NORSEMAN, Civ. A. No. 96-3945, 1997

WL 222412, at *1 (E.D. La. Apr. 28, 1997) (finding five-month delay reasonable when parties were
actively attempting to resolve the terms of the vessel’s release); Entron, Ltd. v. Crane Vessel Titan 2,
Civ. A. Nos. 95-817, 95-838, 1995 WL 258310, at *3 (E.D. La. Apr. 27, 1995) (finding one-month delay
reasonable where shipowner provided affidavit stating it had already obtained a letter of intent to
refinance its debts and specifying a date by which owner expected to secure vessel’s release)).
that, as of the date of the Motion, totaled $31,000.00.29 Prosperity Bank claims that

the continued arrest of the vehicles is serving no useful purpose and that the vessel

owners have had more than sufficient time to attempt to secure the release of the

vessels.30

        Tom’s Welding, Inc., Tom’s Marine & Salvage, LLC, Tom’s Investments, LLC

and Khai Duc Dinh (collectively, “Defendants”), assert that the Motion should be

denied because Prosperity Bank’s pleading is unsupported by competent evidence

necessary to establish that an interlocutory sale of the vessels is warranted. 31

Defendants assert that Prosperity Bank has failed to adduce specific facts supported

by evidence showing that the continued arrest of the vessels exposes them to

substantial risk of deterioration, decay or injury, such as the conditions at the site

where the vessels are being kept and whether such conditions present a material risk

to the vessels. Defendants also claim that Prosperity Bank has not presented specific

facts showing that the vessels are susceptible to particular risks of harm on account

of defects in the vessels themselves, or quantifying the effect of on the vessels of not

being actively maintained.32

        Defendants further assert that their delay in securing the release of the vessels

is reasonable because they are actively pursuing courses of action designed to

generate income sufficient to secure the release of the vessels. 33 Relying on some of




29 R. Doc. 43-1 at p. 9.
30 Id.
31 R. Doc. 50 at p. 3.
32 Id. at p. 4.
33 Id. at pp. 4-5.
the same cases cited by Prosperity Bank,34 Defendants assert that, prior to Prosperity

Bank instituting this action, Defendants attempted to reach an agreement with

Prosperity Bank that would have made the seizure and sale of the vessels

unnecessary. Although the parties were unable to reach an agreement, Defendants

remain willing to negotiate with Prosperity Bank to reach an agreement for the

release of the vessels, precluding the forced sale now sought.35 Defendants further

assert that they continue to market their assets and seek potential purchasers for

those assets to generate revenue sufficient to settle their claims with Prosperity

Bank, which would render the instant Motion moot. Defendants claim that some of

the actions taken to refinance their debts through an asset sale are described in the

Affidavit From Frederick J. Rambeau, III, an investment advisor whom Defendants

retained to market and sell their assets, which was previously submitted in support

of Defendants’ opposition to Prosperity Bank’s original motion for interlocutory sale

of the vessels. 36 Defendants assert that the Affidavit explains that they received

significant interest from a viable third-party purchaser for the purchase of

Defendants’ assets, and that although they have not yet been able to consummate a

sale, they have continued in earnest to market and sell their assets to secure the

release of the vessels.37 Defendants claim that they need additional time to engage

in ongoing good faith efforts to consummate the sale of their assets, and that



34 Id. (citing Boland Marine & Mfg. Co., LLC v. M/V A.G. NAVAJO, In Rem, Civ. A. No. 02-0658, 2002
WL 31654856, at *2; Action Marine, Inc., Civ. A. No. 96-3945, 1997 WL 222412, at *1; Entron, Ltd.,
Civ. A. Nos. 95-817, 95-838, 1995 WL 258310, at *3 (E.D. La. Apr. 27, 1995)).
35 R. Doc. 50 at p. 5.
36 R. Doc. 50 at pp. 5-6; See R. Docs. 30, 32, 32-1.
37 R. Doc. 50 at p. 6.
Prosperity Bank’s request for an interlocutory sale is premature and would hinder

Defendants’ ability to complete the sale of their assets.38

        In reply, Prosperity Bank maintains that an interlocutory sale is warranted

because all three of the criteria set forth in Rule E(9)(a)(i) of the Supplemental Rules

for Admiralty or Maritime Claims of the Federal Rules of Civil Procedure are met.39

Prosperity Bank reasserts that the four vessels are subject to deterioration and decay

while they sit idle, specifying that the M/V FREEMONT and the M/V MICHAEL T.

are both docked by the United States Coast Guard because they are considered to be

inoperable with numerous health and safety issues.40 Prosperity Bank claims that

both vessels are in a hazardous condition and unsafe to operate because the M/V

FREEMONT has a crack in its starboard propeller and the single engine of the M/V

MICHAEL T. has seized. 41         Prosperity Bank reasserts that the vessels are

deteriorating in value while they are docked with the Court-appointed custodian

because no maintenance is being conducted and there are no crews aboard the

vessels.42 For the first time, however, Prosperity Bank asserts that the expense of

keeping the property is excessive or disproportionate because the vessels have sat

idle for over 11 months and have accrued custodial costs of $20,400.00.43 Finally,

Prosperity Bank maintains that there has been an unreasonable delay in securing




38 Id.
39 R. Doc. 52.
40 Id. at ¶ 5.
41 Id. at ¶¶ 6, 7.
42 Id. at ¶ 8.
43 Id. at ¶ 10.
release of the vessels, which were arrested over 11 months ago without any attempt

by their owners to secure their release.44

II.    LEGAL STANDARD

       Under Rule E(9)(a)(i) of the Supplemental Rules for Admiralty or Maritime

Claims of the Federal Rules of Civil Procedure, interlocutory sale of a vessel is

permitted upon application of a party, the marshal, or other person having custody

of the property if: (1) the attached or arrested property is perishable, or liable to

deterioration, decay, or injury by being detained in custody pending the action; (2)

the expense of keeping the property is excessive or disproportionate; or (3) there is an

unreasonable delay in securing release of the property.45 The Fifth Circuit has held

that lienors need only show one of the three criteria are met in order to prevail.46

Supplemental Admiralty Rule E(9)(a)(ii) further provides that if these circumstances

are met, the court, on motion by a defendant or a person filing a statement of interest

or right under Supplemental Admiralty Rule C(6), may order that the property,

rather than being sold, be delivered to the movant upon giving security under these

rules.47

III.   ANALYSIS

       The Court finds that an interlocutory sale is appropriate under Supplemental

Admiralty Rule E(9) because there has been an unreasonable delay in securing


44 Id. at ¶ 12.
45 28 U.S.C. S.R. E(9)(a)(i).
46 Merchants Nat’l Bank of Mobile v. Dredge GENERAL G.L. GILLESPIE, 663 F.2d 1338, 1341 (5th

Cir. 1981); See Boland Marine & Mfg. Co., LLC v. M/V A.G. NAVAJO, In Rem, Civ. A. No. 02-0658,
2002 WL 31654856, at *2 (E.D. La. Nov. 22, 2002) (citing Merchants Nat’l Bank of Mobile, 663 F.3d at
1341).
47
   28 U.S.C. S.R. E(9)(a)(i).
release of the property. Prosperity Bank filed the instant Motion for Interlocutory

Sale of Seized Vessel about 11 months after the four vessels were arrested. As of the

date of this Order, the four vessels have been arrested for more than 14 months, and

their owners have not attempted to post security. Courts have held that just a three-

or four-month delay constitutes an unreasonable delay.48 Although Defendants claim

that they have been attempting to sell assets to generate revenue sufficient to settle

their claims with Prosperity Bank, this Court has repeatedly rejected similar

arguments.49 As Prosperity Bank aptly points out, this Court has upheld such an

argument only when the delay was one month and the shipowner provided an

affidavit stating it had already obtained a letter of intent to refinance its debts and

specifying a date for the vessel’s release.50 While Defendants claim that the Affidavit

From Frederick J. Rambeau, III, submitted with a prior pleading, shows their earnest

attempts to sell their assets, the Court notes that the Affidavit is dated May 14,


48 See Essex Crane Rental Corp. v. DB Crossmar 14, Civ. A. No. 16-8146, 2016 WL 5869790, at *5 (E.D.
La. Oct. 17, 2016) (finding four-month delay unreasonable); Boland Marine, Civ. A. No. 02-0658, 2002
WL 31654856, at *2 (finding a four-month delay unreasonable); Bollinger Quick Repair, LLC v. Le
Pelican MV, Civ. A. No. 00-308, 2000 WL 798497, at *2 (E.D. La. June 20, 2000) (finding delay of four
months unreasonable); Neptune Orient Lines, Ltd. v. Halla Merchant Marine Co., Ltd., Civ. A. No. 97-
3828, 1998 WL 128993, at *6 (E.D. La. Mar. 20, 1998) (finding a delay of three and a half months
unreasonable). See also Silver Star Enters., Inc. v. M/V Saramacca, 19 F.3d 1008, 1014 (5th Cir. 1994)
(finding a delay of seven months unreasonable); Merchants Nat’l Bank of Mobile, 663 F.2d at 1342
(finding a delay of eight months unreasonable).
48 R. Doc. 43-1 at pp. 8-9 (citing Action Marine, Inc. v. M/V NORSEMAN, Civ. A. No. 96-3945, 1997

WL 222412, at *1 (E.D. La. Apr. 28, 1997) (finding five-month delay reasonable when parties were
actively attempting to resolve the terms of the vessel’s release); Entron, Ltd. v. Crane Vessel Titan 2,
Civ. A. Nos. 95-817, 95-838, 1995 WL 258310, at *3 (E.D. La. Apr. 27, 1995) (finding one-month
delay reasonable where shipowner provided affidavit stating it had already obtained a letter of
intent to refinance its debts and specifying a date by which owner expected to secure vessel’s
release)).
49 See Boland Marine, Civ. A. No. 02-0658, 2002 WL 31654856, at *5 (citing Bollinger Quick Repair,

LLC, Civ. A. No. 00-308, 2000 WL 798497, at *8-9) (rejecting defendant’s argument that its four-month
delay was not unreasonable because it had been seeking buyers for the vessel).
50 See Boland Marine, Civ. A. No. 02-0658, 2002 WL 31654856, at *5 (citing Entron, Ltd. v. Crane

Vessel Titan 2, Civ. A. Nos. 95-817, 95-838, 1995 WL 258310, at *8-9 (E.D. La. Apr. 27, 1995)).
2019.51 Defendants have provided no supporting information regarding their efforts

to sell their assets or to secure buyers for the vessels during the six-month period

between May 14, 2019, and the filing of their opposition brief on November 25, 2019.

       Accordingly, the Court finds that Defendants unreasonably delayed in not

securing the release of the M/V MISS REBECCA, M/V MISS PAULA, M/V

FREEMONT and M/V MICHAEL T. Because Prosperity Bank need only prove one

criterion under Rule E(9)(a) to establish that an interlocutory sale of the four vessels

is warranted,52 the Court does not address Prosperity Bank’s additional arguments

regarding deterioration and excessive or disproportionate expense.

IV.    CONCLUSION

       IT IS HEREBY ORDERED that the Ex Parte Motion for Sale of Seized

Vessel53 is GRANTED and the United States Marshals Service is directed to sell the

M/V MISS REBECCA, bearing Official No. 299935, the M/V MISS PAULA, bearing

Official No. 525906, the M/V FREEMONT, bearing Official No. 566070, and the M/V

MICHAEL T., bearing Official No. 261328 (the “Vessels”), to the highest bidder at

public auction pursuant to this in rem decree, with minimum bid increments of

$10,000.00.




51 R. Doc. 50 at ¶¶ 20, 21 (citing R. Doc. 32-1).
52 Merchants Nat’l Bank of Mobile v. Dredge GENERAL G.L. GILLESPIE, 663 F.2d 1338, 1341 (5th
Cir. 1981); See Boland Marine & Mfg. Co., LLC v. M/V A.G. NAVAJO, In Rem, Civ. A. No. 02-0658,
2002 WL 31654856, at *2 (E.D. La. Nov. 22, 2002) (citing Merchants Nat’l Bank of Mobile, 663 F.3d
at 1341).
53 R. Doc. 43.
      IT IS FURTHER ORDERED that the auction will be held on March 3, 2020,

at 10:00 a.m. in the lobby of the United States District Court for the Eastern District

of Louisiana, 500 Poydras Street, New Orleans, Louisiana.

      IT IS FURTHER ORDERED that Prosperity Bank will advertise the auction

in the New Orleans Advocate Times-Picayune in accordance with the current Local

Rules of this Court.     Prosperity Bank may advertise the auction in additional

publication if it wishes to do so. The costs of advertisement and an affidavit of

publication will constitute taxable costs in this action.

      IT IS FURTHER ORDERED that the auction will be conducted in

accordance with Local Admiralty Rule 64.6, which is incorporated by reference into

this Order. In the event of default by the highest bidder in consummating the

purchase, the deposit will be forfeited and placed into the Registry of the Court

pending further order of the Court.

      IT IS FURTHER ORDERED that Prosperity Bank, as holder of four

Preferred Ship Mortgages over the Vessels, is allowed to credit bid up to and including

the combined sum of $1,980,000.00 at the auction described herein.

      IT IS FURTHER ORDERED that the Vessels will be sold “as is, where is,”

and free and clear of all liens, encumbrances, and pre-existing claims on the Vessels,

whether recorded or not.

      IT IS FURTHER ORDERED that anyone wishing to inspect the Vessels

must first present himself or herself, along with photo identification, to the office of

the United States Marshals Service, 500 Poydras Street, New Orleans, Louisiana,
and/or the Substitute Custodian. The Vessels presently lie afloat at 310 Ledet Lane,

Larose, Louisiana 70373.

         IT IS FURTHER ORDERED that all expenses of maintenance, preservation,

insurance, publications, and any other expenses necessarily incurred by the United

States Marshal, Prosperity Bank, and other parties funding the United States

Marshal’s costs with respect to the Vessels during the period of arrest shall be

expenses of the sale which shall be taxed as costs of custodia legis against the

proceeds of the sale.

         IT IS FURTHER ORDERED that the proceeds of the sale will remain in the

Registry of the Court in an interest bearing account pending further order of the

Court.

         IT IS FURTHER ORDERED Prosperity Bank reserves any and all of its

rights to any deficiency balance due hereinafter.

         IT IS FURTHER ORDERED that the Defendants reserve all rights, defenses

and claims and that Defendants have no opposition to the sale subject to such

reservation.

         New Orleans, Louisiana, February 18, 2020.




                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
